DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 have been rejected. 
Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  
Claim 1 recites “receiving…a new blockchain transaction…the new blockchain including…” should read “receiving…a new blockchain transaction…the new blockchain transaction including…” For purposes of examination, the claim is interpreted as “receiving…a new blockchain transaction…the new blockchain transaction including …”
Claim 9 recites “A method for assisting wallet providers…comprising: a first computing device…” should read “A system …” For purposes of examination, the claim is interpreted as “A system …”
Claim 9 recites “a receiver receiving…a new blockchain transaction from a first computing device…the new blockchain including…” should read “a receiver receiving…a new blockchain transaction from the first computing device…the new blockchain transaction including…” For purposes of examination, the claim is interpreted as “a receiver receiving…a new blockchain transaction from the first computing device…the new blockchain transaction including …”
Claim 15 recites “The method of claim 1…” should read “The system of claim [[1] 9 …” For purposes of examination, the claim is interpreted as “The system of claim [[1] 9 …”
Claim 16 recites “The system of claim 1…” should read “The system of claim [[1] 9 …” For purposes of examination, the claim is interpreted as “The system of claim [[1] 9 …”
Appropriate correction is required.

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method, and claims 9-16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction processing with regulatory compliance. Specifically, the claims recite “receiving…a new…transaction from a first [entity], the new…transaction including at least a destination address associated with [a recipient account] as a recipient for the new…transaction;” “generating…a reference identifier for the new …transaction; identifying…a profile for the [account] based on the destination address;” “transmitting…the reference identifier to the first [entity];” and “transmitting…a notification message to a second [entity], the notification message including at least the reference identifier and data associated with the [recipient account],” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving from a sender a request for processing a transaction comprising recipient information, assigning a tracking number to the transaction for regulatory compliance, identifying the recipient account and providing both sender and recipient the tracking number of the transaction, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a receiver of a processing server, a processor of the processing server, a transmitter of the processing server, a first computing device, a second computing device, a blockchain transaction, a blockchain wallet, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving…a new…transaction from a first [entity], the new…transaction including at least a destination address associated with [a recipient account] as a recipient for the new…transaction;” “generating…a reference identifier for the new …transaction; identifying…a profile for the [account] based on the destination address;” “transmitting…the reference identifier to the first [entity];” and “transmitting…a notification message to a second [entity], the notification message including at least the reference identifier and data associated with the [recipient account].”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a receiver of a processing server, a processor of the processing server, a transmitter of the processing server, a first computing device, a second computing device, a blockchain transaction, a blockchain wallet to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing with regulatory compliance. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving…a new…transaction from a first [entity], the new…transaction including at least a destination address associated with [a recipient account] as a recipient for the new…transaction;” “generating…a reference identifier for the new …transaction; identifying…a profile for the [account] based on the destination address;” “transmitting…the reference identifier to the first [entity];” and “transmitting…a notification message to a second [entity], the notification message including at least the reference identifier and data associated with the [recipient account].” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with regulatory compliance. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-16 further describe the abstract idea of transaction processing with regulatory compliance. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, additional limitations, “…the [account] includes data regarding compliance with one or more regulatory requirements for the [account]” as recited in claims 7 and 15, “…receiving…a verification message from the second [entity[, the verification message indicating verification of the new…transaction” as recited in claim 8 and 16, merely describes the account data including information in compliance with regulatory requirements and receiving a verification request for the transaction, which further recite the abstract idea of purchase transaction processing with regulatory compliance and does not improve the functioning of a computer or other technology or technological field. Therefore, the dependent claims are also not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claims 3 and 11 each recites “The method of claim 1…the public key…the identification number…” There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites “transmitting the reference identifier to the first computing device…” The claim recites “a first computing device” in line 3 (“a computing device;”) and in lines 6-7 (“a receiver receiving a new blockchain transaction from a first computing device”). It is unclear which “a first computing device” (i.e. in line 3 or lines 6-7) provides the antecedent basis for “the first computing device” as recited in the claim. Claims 12 and 13 are also rejected on the same basis as it recites similar language.
Claims 10 -14 each recites “The system of claim 9…” There is insufficient antecedent basis for this limitation in the claims. 
Claim 16 recites “The system of claim 1…” There is insufficient antecedent basis for this limitation in the claims. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2018/0053160A1 (“Schwartz”)) in view of ARORA et al. (US 2019/0188657A1 (“ARORA”)).
Regarding claims 1 and 9, Schwartz teaches a method comprising,
Schwartz teaches
receiving, by a receiver of a processing server, a new blockchain transaction from a first computing device (Schwartz: Fig, 1, Fig. 16, step 1602; ¶¶50, 55, 161), the new blockchain including at least a destination address associated with…a recipient for the new blockchain transaction; (Schwartz: ¶¶55, 161)
generating, by a processor of the processing server, a reference identifier for the new blockchain transaction; (Schwartz: ¶¶55, 68, 161)
identifying, by the processor of the processing server, a profile for the [recipient] based on the destination address; (Schwartz: Fig. 5, Fig. 11, step 1004, Fig. 16, step 1604; ¶¶65, 80-83, 137, 152, 161)
transmitting, by a transmitter of the processing server, the reference identifier to the first computing device; and (Schwartz: Fig. 1, 'message 114'; ¶¶56, 76)
transmitting, by the transmitter of the processing server, a notification message to a second computing device, the notification message including at least the reference identifier and data associated with the [recipient]. (Schwartz: Fig. 1,' message 116'; ¶¶56, 76)
In addition, for claim 9, Schwartz teaches:
a first computing device; (Schwartz: Fig. 1, ‘payor 102, fund sender 106’)
a second computing device; and (Schwartz: Fig. 1, ‘payee 104, fund receiver 108’)
a processing server (Schwartz: Fig. 31; ¶223), wherein the processing server includes a receiver (Schwartz: Fig. 31 ‘Communications Interface(s)’; ¶223)…a processor (Schwartz: Fig. 31 ‘Processing Unit 3100’; ¶223)…a transmitter… (Schwartz: Fig. 31 ‘Communications Interface(s)’; ¶223)
Schwartz teaches a destination address associated with a recipient for the new blockchain transaction and does not explicitly teach a blockchain wallet associated with the destination address of the recipient. 
However, in the same field of endeavor, ARORA teaches a destination address associated with a blockchain wallet as a recipient for the transaction (ARORA: Fig. 1, ‘Recipient Device 112’, Fig. 2, 'account database 206'; ¶¶20-22, 26, 38, 46) and identifying a profile for the blockchain wallet based on the destination address (ARORA: ¶¶26, 38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwartz to include the support of use of blockchain wallets associated with sender and receiver for the blockchain transaction, as disclosed in ARORA, to afford a level of anonymity and security to users (ARORA: ¶2).
Regarding claims 2 and 10, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9 as claim 2 being dependent of claim 1 and claim 10 being dependent of claim 9. Furthermore,
ARORA teaches:
wherein the data associated with the blockchain wallet is at least one of: a public key and an identification number. (ARORA: Fig. 2, 'account database 206'; ¶¶22, 38)
Regarding claims 3 and 11, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9 as claim 3 being dependent of claim 1 and claim 11 being dependent of claim 9. Furthermore,
ARORA teaches:
wherein the second computing device is identified using a portion of the public key or a portion of the identification number. (ARORA: Fig. 2, 'account database 206'; ¶¶38)
Regarding claims 4 and 12, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9 as claim 4 being dependent of claim 1 and claim 12 being dependent of claim 9. Furthermore,
ARORA teaches wherein:
the first computing device is a first wallet provider that operates an electronic wallet as a sender for the new blockchain transaction, and (ARORA: Fig. 1 'sender 104'; ¶22)
the second computing device is a second wallet provider that operates the blockchain wallet as the recipient for the new blockchain transaction. (ARORA: Fig. 1 'recipient 106'; ¶22)
Regarding claims 5 and 13, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9 as claim 5 being dependent of claim 1 and claim 13 being dependent of claim 9. Furthermore,
ARORA teaches wherein:
wherein the first computing device is a blockchain node in a blockchain network that manages a blockchain used for the new blockchain transaction. (ARORA: Fig. 1 'sender 104'; ¶22)
Regarding claims 6 and 14, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9 as claim 6 being dependent of claim 1 and claim 14 being dependent of claim 9. Furthermore,
ARORA teaches wherein:
wherein the data associated with the blockchain wallet includes identifying information of a user associated with the blockchain wallet. (ARORA: Fig. 2 'account database 206'; ¶38)
Regarding claims 7 and 15, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9. 
Schwartz teaches wherein:
wherein the data associated with the blockchain wallet includes data regarding compliance with one or more regulatory requirements for the blockchain wallet. (Schwartz: Fig. 5, 'SWIFT #'; ¶68)
Regarding claims 8 and 16, Schwartz in view of ARORA teaches the method of claim 1 and the system of claim 9. 
Schwartz teaches wherein:
receiving, by the receiver of the processing server, a verification message from the second computing device, the verification message indicating verification of the new blockchain transaction. (Schwartz: ¶72)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zinder (US 2017/0005804A1) teaches secure provenance for distributed transaction databases.
Johnsrud (US 2017/0243287A1) teaches managing serializability of resource transfers in a process data network.
Gaur (US 2021/0350343A1) teaches blockchain compliance verification network.
Molinari (US 2019/0139136A1) teaches trading, clearing and settling securities transactions using blockchain technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685